DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4-9, 14-23 and 25-26, the prior art fails to teach compensating at least in part for an influence of movement error during the displaying of the x-ray radiation source and the x-ray radiation detector relative to the examination object wherein the compensating uses the sampling of the at least one part of the reference object and the compensating includes generating image data of the reference object based on the raw data set, before generating the image data of the examination object, comparing, in an evaluation process, the image data of the reference object with trained image data of the reference object and determining at least one correction variable based on the comparing and generating the image data of the examination object using the at least one correction variable as claimed in independent claims 1 and 14.
Regarding claims 10-13, the prior art fails to teach compensating at least in part for an influence of movement error during the displaying of the x-ray radiation source and the x-ray radiation detector relative to the examination object wherein the compensating uses the sampling of the at least one part of the reference object, the reference object includes a number of torus-shaped or disk-shaped elements and the torus-shaped or disk-shaped elements are arranged concentrically and concatenated along a longitudinal axis, as claimed in independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884